DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This Office Action is in response to the patent application filed on February 28, 2020, for application number 16/642,937. Claims 1-6 have been considered. Claim 1 is an independent claim.
This action is made Non-Final.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 03/10/2020 was filed prior to the mailing date of the First Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, line 18 recites “a record map”, and line 26 recites “a record map”, it may be a typo of “the record map”. As for claim 1, line 33 recites “a table map”, however, it may be a typo of “the table map”, since there is another “a table map” at line 14. Also line 36 recites “a spreadsheet cell”, it may be a typo of “the spreadsheet cell”, because there is another “a spreadsheet cell” in line 17. The line 36 contains “the .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, page 17, lines 12-13 recites “a database table field”, however, it is conflicting with another occurrence of “a database table field” in line 16. Examiner recommend to change “a database table field” to “a database table range” because a spreadsheet range column may not correspond to single database table field and original specification recites table range multiple times. Further, page 17, lines 58-59 recites “determining whether the cell is in a range associated with a table map in the template”, however, page 18, lines 64-65 recites “if the iterated cell is not in a table map or record map” under then same condition of the operation. These two limitation is conflicting each other, therefore this does not clearly and precisely define the metes and bounds of the claimed invention. Claims 2-6 are rejected for being dependent on a rejected base claim.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Angrish et al. (US Patent Application Publication US 20090158251 A1), referred to as Angrish herein.
Kirk Krappe (US Patent Application Publication US 20190294664 A1), referred to as Krappe herein.
Bendre et al., Towards a Holistic Integration of Spreadsheets with Databases: A Scalable Storage Engine for Presentational Data Management, Oct. 6, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Angrish in view of Krappe and Bendre.
Regarding independent claim 1, Angrish discloses “In a computer system, a method for using a spreadsheet as a user interface to a database operably connected to the computer system, the computer system having one or more processors and storage, the method carried out through execution of program instructions executed by the one or more processors, the method comprising: 
instantiating a mapping engine, the mapping engine operable to retrieve, manipulate, and store data in a plurality of data structures including: 
the database (Angrish, at ¶ [0019], a relational database.), 
the spreadsheet (id. at ¶ [0017], spreadsheet application.), 
cell maps, a cell map being adapted to bidirectional mapping or translating of data values inputted and displayed via the spreadsheet to data values stored and retrieved from the database (id. at ¶ [0018], the XMLSS schema, an XML spreadsheet format define a set of tags for representing rows and cells as well as any row/cell properties. As described at ¶ [0075], database server generates XML view that is defined by the XQuery query, the database server generate the DDL statement using the XMLSS schema.), 
…
table maps, a table map being a data structure associating a query on a database table with a spreadsheet range and optionally having one or more column maps (id. at ¶ [0027], the repeating range component provides a capability to define a range of spreadsheet cells that repeat in structure but whose cell values vary.), 
field maps, a field map being a data structure associating a database table field with a spreadsheet cell and optionally having one or more cell maps (id. at ¶ [0050], a mapping generated in, or for access by, an Instead-Of trigger that is associated with an XML view. The mapping associates one or more cells specified in the XQuery that defines the XML view with one or more columns of the one or more relational tables that store the spreadsheet data defined in the XQuery query and accessible through the XML view.), 
record maps, a record map being a data structure identifying a database table and having a query on the database table, and optionally having one or more field maps (id. at ¶ [0023], an XQuery query that specifies the spreadsheet data which is stored in one or more relational tables managed by the database server.), and 
determining whether the cell is associated with any table map or record map in the template and not in a range associated with a table map in the template and, if so, then permitting the action affecting the cell and storing the cell value resulting after the action in the database after first applying the mapping or translating designated in a cell map associated with the cell, if any (id. at ¶ [0062], When the “Save File” command is invoked, the spreadsheet application sends the command along with the modified spreadsheet data to the file protocol interface of the database server. The file protocol interface of the database server then examines the “Save File” command and determines in which particular XML view (of possibly a plurality of XML views) to store the modified spreadsheet data)”
Angrish further teaches the database server may receive a list of information that identifies the tables and columns which store the spreadsheet data of interest (id. at ¶ [0023]). However, Angrish does not explicitly teach “column maps, a column map being a data structure associating a database table field with a spreadsheet range column and optionally having one or more cell maps, 
a template, the template having the spreadsheet, one or more table maps, and one or more record maps of which one is a base record map; 
instantiating the mapping engine including: 
retrieving the template from storage or the database; 
iterating, over the template's table maps and record maps beginning with the base record map, the following steps: if the iteration is for a record map: using the query associated with the iterated record map to retrieve a record from the database and iterating over each field map associated with the iterated record map to update the spreadsheet cell associated with the iterated field map with the data from the retrieved recordWO 2019/077592PCT/IB2018/058216 17stored at the field associated with the iterated field map, applying the mapping or translation designated in the cell map associated with the iterated field map, if any, if the iteration is for a table map: using the query associated with the iterated table map to retrieve one or more records from the database and iterating over each retrieved record as follows: iterating over each column map associated with the iterated table map to update a spreadsheet cell at R:C in the range associated with the iterated table map with the data from the iterated retrieved record stored at the field associated with the iterated column map, applying the mapping or translation designated in the cell map associated with the iterated column map, if any, where C is the column associated with the iterated column map and R is the ordinal number of the current retrieved record iteration for the iterated table;”. 
Krappe is in the same field of dynamically transferring data from a spreadsheet to a database (Krappe, at Abstract) that “column maps, a column map being a data structure associating a database table field with a spreadsheet range column and optionally having one or more cell maps” (id. at ¶ [0027], the repeating range component 302 provides a capability to define a range of spreadsheet cells that repeat in structure but whose cell values vary.),
a template, the template having the spreadsheet, one or more table maps, and one or more record maps of which one is a base record map (Krappe, at ¶¶ [0026]-[0028], an end user instantiate or create a spreadsheet by executing template, the repeating range component provides a capability to define a range of spreadsheet cells that repeat in structure record, and the cell-tagging component, equivalent to the record maps, allows the template builder to tag or identify a spreadsheet cell as being a “potential” record cell, while the save map is comparable to the base record map.); 
instantiating the mapping engine including: 
retrieving the template from storage or the database (Krappe, at ¶ [0026] and FIG. 2, an end user uses template in the user device.); 
iterating, over the template's table maps and record maps beginning with the base record map, the following steps: if the iteration is for a record map: using the query associated with the iterated record map to retrieve a record from the database and iterating over each field map associated with the iterated record map to update the spreadsheet cell associated with the iterated field map with the data from the retrieved recordWO 2019/077592PCT/IB2018/058216 17stored at the field associated with the iterated field map, applying the mapping or translation designated in the cell map associated with the iterated field map, if any (Krappe, at ¶ [0037], the spreadsheet retrieves values for “fiscal periods”, and “accounts” associated with a budget for the “Marketing/UK” organization from the remote application which is equivalent to the database.), 
if the iteration is for a table map: using the query associated with the iterated table map to retrieve one or more records from the database and iterating over each retrieved record as follows: iterating over each column map associated with the iterated table map to update a spreadsheet cell at R:C in the range associated with the iterated table map with the data from the iterated retrieved record stored at the field associated with the iterated column map, applying the mapping or translation designated in the cell map associated with the iterated column map, if any, where C is the column associated with the iterated column map and R is the ordinal number of the current retrieved record iteration for the iterated table (Krappe, at ¶ [0041], teaches Using the repeating data range capability, identify which cells comprise a range whose behavior will repeat as like data (same attributes, possibly different values) is retrieved from an outside source.); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Angrish’s method with instantiating the mapping engine as taught by Krappe because for analysis of data within an organization /enterprise, spreadsheet templates may use to save time (Krappe, at ¶ [0003]-[0004]).
However, Angrish in view of Krappe does not explicitly teach 
“installing calls to the mapping engine into the spreadsheet, whereby when the user attempts an action on the spreadsheet, the mapping engine is called; 
presenting the spreadsheet to the user; 
when the user takes an action affecting a cell in the spreadsheet, invoking the mapping engine to take the following steps: 
determining whether the cell is associated with any table map or record map in the template and, if not, then permitting the action; 
determining whether the cell is in a range associated with a table map in the template and the action is to change the value of the cell and, if so, then: permitting the action affecting the cell, determining whether a record for the cell exists in the table associated by the associated table map and inserting a record if the record does not exist, and storing the cell value resulting after the action in the database after first applying the mapping or translating designated in a cell map associated with the cell, if any; 
determining whether the cell is in a range associated with a table map in the template and the action is to add a row and, if so, adding a new row by:  WO 2019/077592PCT/IB2018/058216 18 making a copy of the spreadsheet row containing the last row in the associated range, causing the spreadsheet to insert a new row above the last row in the associated range, iterating over each cell in the new row by copying, if the iterated cell is not in a table map or record map, any format and formula of the cell in the same column in the copy of the spreadsheet row to the iterated cell, iterating over each field map associated with one or more cells in the new row, updating the iterated field map with the new cell location, and iterating over each table map associated with one or more cells in the new row, copying any format from the same column in the copy of the spreadsheet row correspondingly to each of the one or more cells, and if necessary, updating the iterated table map with new row size information; 
determining whether the cell is in a range associated with a table map in the template and the action is to delete a row and, if so, then deleting the corresponding record from the database and refreshing the associated table map to reflect the deletions; and ….” 
installing calls to the mapping engine into the spreadsheet, whereby when the user attempts an action on the spreadsheet, the mapping engine is called (id. at page 1, a storage engine for PDM (presentation data management) enabling spreadsheets as a front-end interface with databases as a back-end datastore.); 
presenting the spreadsheet to the user (id. at Page 10, display the performance of storing the positions as-is for two operations—fetch and insert—on a spreadsheet containing 106 cells.); 
when the user takes an action affecting a cell in the spreadsheet (id. at page 20, we develop a generative model for update operations, update operations includes change, add operation affecting a cell in the spreadsheet.), invoking the mapping engine to take the following steps: 
determining whether the cell is associated with any table map or record map in the template and, if not, then permitting the action (Examiner notes that current claim limitations recite all the actions are permitted, irrelevant to the determining whether the cell is associated with any table map or not, or whether the cell is not in a range associated with a table map or not, therefore those determining steps has little patentable weight. id. at page 20, add a new cell at an arbitrary location.); 
determining whether the cell is in a range associated with a table map in the template and the action is to change the value of the cell and, if so, then: permitting the action affecting the cell, determining whether a record for the cell exists in the table associated by the associated table map and inserting a record if the record does not exist, and storing the cell value resulting after the action in the database after first applying the mapping or translating designated in a cell map associated with the cell, if any (id. at page 2, a PDM storage engine to support the direct manipulation of data in a presentational interface such as a spreadsheet, be aware of the layout of data within the spreadsheet interface and be flexible enough to adapt to various ad-hoc modalities users might choose to lay out and manage data (and queries) on spreadsheets, ranging from fully structured tables, to data scattered across the spreadsheet, along with formulae, and support access of a range of data by position, for example, a formula may access a range of cells.)
determining whether the cell is in a range associated with a table map in the template and the action is to add a row and, if so, adding a new row by: WO 2019/077592PCT/IB2018/058216 making a copy of the spreadsheet row containing the last row in the associated range, causing the spreadsheet to insert a new row above the last row in the associated range, iterating over each cell in the new row by copying, if the iterated cell is not in a table map or record map, any format and formula of the cell in the same column in the copy of the spreadsheet row to the iterated cell, iterating over each field map associated with one or more cells in the new row, updating the iterated field map with the new cell location, and iterating over each table map associated with one or more cells in the new row, copying any format from the same column in the copy of the spreadsheet row correspondingly to each of the one or more cells, and if necessary, updating the iterated table map with new row size information (Examiner notes that as written in above indefinite rejection, the examiner interprets the limitation as the cell is in a range associated with a table map. id. at page 6 to 7, teaches the primitive data models represent trivial solutions for ; 
determining whether the cell is in a range associated with a table map in the template and the action is to delete a row and, if so, then deleting the corresponding record from the database and refreshing the associated table map to reflect the deletions (id. at page 6, teaches Spreadsheet-Oriented Operations include deleting row at a specific position followed by shifting subsequent row/column(s) appropriately.); 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Angrish in view of Krappe’s method with permitting user action including changing the value of the cell, adding a row, and deleting a row as taught by Bendre because database lack support for direction manipulation vital for interactive ad-hoc data management (Bendre, at page 1).

Regarding claim 2, Angrish in view of Krappe and Bendre teaches all the limitation of independent claim 1. Angrish further teaches “wherein invoking the mapping engine when the user takes an action affecting a cell in the spreadsheet further comprises the steps of: determining whether the cell is protected, and denying the action if the cell is determined to be protected (Angrish, at ¶ [0074], teaches the XML spreadsheet format specified in XQuery query specifies the style “ss:Style=1” in the spreadsheet cell “{$EMP/EMPNAME/text( )”, which indicates that the values returned by the XQuery query in that cell are write-protected so that a spreadsheet application would not be able to modify them.).”

Regarding claim 3, Angrish in view of Krappe and Bendre teaches all the limitation of independent claim 1 and its dependent claim 2. Angrish further teaches “wherein the field map and column map data structures each further comprise a protection indication flag and the step of determining whether the cell is protected includes the following steps: determining that the cell is protected if the cell is associated with a field map or column map for which the protection indication flag of said field map or column map indicates that the cell is protected, determining that the cell is protected if it is determined that the database does not permit the user to make changes to the database (Angrish, at ¶ [0074], teaches “ss:Style=1” is equivalent to the protection indication flag.).”.

Regarding claim 4, Angrish in view of Krappe and Bendre teaches all the limitation of independent claim 1 and its dependent claims 2 and 3. Angrish further teaches “wherein determining that the database does not permit the user to make changes to the database includes determining that the database does not permit the user to make changes to the field or record associated with the cell by the associated field map or column map (Angrish, at ¶ [0060], teaches the database server generates an XML view defined by an XQuery query which when executed returns the spreadsheet data in an XML spreadsheet format, where the XML spreadsheet format provides in a locked, write-protected cell each of the spreadsheet data values that may violate any rules and constraints enforced by the database server.).”

Regarding claim 5, Angrish in view of Krappe and Bendre teaches all the limitation of independent claim 1. However, Angrish in view of Krappe does not explicitly teaches “wherein using a query associated with a record map or table map includes dynamically modifying the query with one or more values obtained via a reference.”
Bendre is in the same field of a Holistic Integration of Spreadsheets with Databases (Bendre, at Title) that DATASPREAD supports executing of SQL queries via a spreadsheet function sql(query, [param1], . . . ), which takes a SQL statement along with parameters values as arguments. The query parameter is a single SQL SELECT statement, possibly containing ‘?’s. When one or more ‘?’s exists in the query, DATASPREAD treats the query like a SQL prepared statement, where each ‘?’ is substituted by the values param1, . . . in order. The number of parameters must match the number of ‘?’s in the query (id. at page 20, under Appendix B.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Angrish in view of Krappe’s method with dynamically modifying the query via a reference as taught by Bendre because it would seamlessly supports SQL queries and relational operators on the front-end spreadsheet interface (Bendre, at page 20).

Regarding claim 6, Angrish in view of Krappe and Bendre teaches all the limitation of independent claim 1 and its dependent claim 5. Angrish further teaches “wherein the one or more values obtained via a reference include one or more values obtained using a base record reference, a field map reference, or a reference to a spreadsheet cell.”
Bendre is in the same field of a Holistic Integration of Spreadsheets with Databases (Bendre, at Title) that the sql function and the other functions return a single composite table value; to retrieve the individual rows and columns within that composite table value, we have an index(table, row, [column]) function that looks up the (row, column)th cell in the composite table value in location table, and places it in the current location (id. at page 20, under Appendix B.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Angrish in view of Krappe’s method with the one or more values obtained via a reference include one or more values obtained using a reference to a spreadsheet cell as taught by Bendre because it would seamlessly supports SQL queries and relational operators on the front-end spreadsheet interface (Bendre, at page 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144